Citation Nr: 1221555	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  06-31 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUE

Whether VA properly terminated the appellant's Dependency and Indemnity Compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1151, to include consideration of whether the award of DIC benefits under 38 U.S.C.A. § 1151 was clearly and unmistakably erroneous (CUE).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America , Inc. 




ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to December 1945.  He died in June 2005.  The appellant is his surviving spouse.  The appellant's daughter has been appointed as the appellant's fiduciary as the appellant was found not competent in a September 2006 rating decision.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO) which found clear and unmistakable error in the grant of DIC benefits under the provisions of 38 U.S.C.A. §1151 in a July 2005 rating decision.    

The July 2005 rating decision had granted DIC benefits under 38 U.S.C.A. § 1151, finding that the cause of the Veteran's death was the result of carelessness, negligence, or lack of proper skill on the part of Delmar Gardens on the Green under a VA nursing home contract.  However, the December 2005 rating decision on appeal determined that clear and unmistakable error had been made in the July 2005 rating decision, as the care being afforded by a VA contract nursing home did not in fact meet the requirements of a Department or facility over which the Secretary of Veterans Affairs has jurisdiction in accordance with the provisions of 38 U.S.C.A. § 1151.  A July 2006 rating decision terminated the appellant's death benefits under 38 U.S.C.A. § 1151.

The appellant appealed the termination of DIC benefits, and in March 2008, the Board concluded that the RO's assessment had been correct that the nursing home care provided to the Veteran at Delmar Gardens on the Green in June 2005 was not covered under 38 U.S.C.A. § 1151.  As such, the Board upheld the RO's determination that clear and unmistakable error (CUE) had been made in the rating decision that determined that the criteria for service connection for the cause of the Veteran's death had been correct.

The appellant appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a December 2010 memorandum decision, the Court affirmed the Board's decision, concluding that the Board's interpretation of 38 C.F.R. § 3.361 had been correct.  

The appellant petitioned for reconsideration, and the memorandum decision was withdrawn.  After additional briefing by the parties, the Court vacated the Board decision in December 2011 and remanded the appellant's claim for action consistent with the directives of a joint motion for remand (JMR).  The JMR was premised on the fact that the Board did not adjudicate the proper issue, and therefore failed to apply the correct legal standard to determine whether the award of DIC benefits under 38 U.S.C.A. § 1151 was clearly and unmistakably erroneous (CUE).  In accordance with the JMR's direction, the Board has recharacterized the issue on appeal.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  The procedures outlined in 38 C.F.R. § 3.105 for severing service connection were correctly followed.

2.  The nursing home care of the type received by the Veteran is specifically excluded from coverage under 38 U.S.C.A. § 1151.


CONCLUSION OF LAW

VA properly terminated the appellant's Dependency and Indemnity Compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1151.  38 U.S.C.A. §§ 1151, 1703, 1720, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 2008, the Board issued a decision in which it concluded that the initial RO rating decision in 2005 had erroneously granted the appellant's claim and awarded DIC benefits under 38 U.S.C.A. § 1151, but had rectified its error and severed service connection.  The Board concurred with the RO's assessment that the initial decision to award the DIC benefits was clearly and unmistakably erroneous as it was contrary to the law and, for that reason, the appellant's benefits were discontinued.  

The JMR in this case argued that the Board had adjudicated the incorrect issue, explaining that the issue before the Board was not whether the appellant was entitled to DIC benefits under 38 U.S.C.A. § 1151, but rather whether VA properly terminated that appellant's DIC benefits.  However, the JMR acknowledged that such a determination must include a determination of whether the award of DIC benefits was CUE.  38 C.F.R. § 3.105.

As such, the Board must first determine whether the procedures outlined in 38 C.F.R. § 3.105(e) were complied with and, if so, the issue becomes whether the. decision to grant DIC based on 38 U.S.C.A. § 1151 was CUE.

Were the procedures outlined in 38 C.F.R. § 3.105(e) complied with

Benefits under section 1151 are treated "as if" the death or disability is service connected.  Generally, service connection will be severed only where evidence establishes that it is clearly and unmistakably erroneous (the burden of proof being upon the Government).  When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  Generally, if additional evidence is not received within that period, a final rating action will be taken and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  See 38 C.F.R. § 3.105.

One exception to 38 C.F.R. § 3.105 is 38 C.F.R. § 3.957 which provides that when service connection for any disability or death granted or continued under title 38 U.S.C. has been in effect for 10 or more years, it will not be severed except upon a showing that the original grant was based on fraud or it is clearly shown from military records that the person concerned did not have the requisite service or character of discharge.  The 10-year period will be computed from the effective date of the Department of Veterans Affairs finding of service connection to the effective date of the rating decision severing service connection, after compliance with § 3.105(d).  The protection afforded in this section extends to claims for dependency and indemnity compensation or death compensation.  However, in this case, the appellant had not been awarded service connection under 1151 for more than ten years, as the claim was allowed in July 2005 and terminated as of October 2006.  Therefore, the Board will turn to the question of whether the RO followed the requisite procedures to properly sever service connection.  See 38 C.F.R. § 3.105(e).

The first step that is required of the RO is to prepare a rating proposing severance that sets forth all material facts and reasons.  The appellant must be given notice of the proposal and then be given time (60 days) to respond.   

In this case, the RO granted eligibility to DIC under 38 C.F.R. § 1151 in a July 2005 rating decision which concluded that the Veteran died from a fall which occurred while staying at a nursing home under a VA contract.  

In October 2005, a rating decision was issued which concluded that a clear and unmistakable error had been made in the July 2005 rating decision which had granted DIC benefits under 38 C.F.R. § 1151.  It was proposed that DIC be severed, and notice was sent to the appellant via a letter dated November 9, 2005, at her known address explaining why the RO was proposing to sever DIC, and explaining that if the appellant desired, she could submit evidence to show why DIC should not be severed and she was told that she had the right to present evidence or argument at a hearing.  The appellant was further specifically told that if no additional evidence was received within 60 days the award would be terminated.

In response, the appellant requested a hearing on the issue.  A hearing was scheduled for March 2006, and notice of the scheduled hearing was provided.  In March 2006, the appellant's daughter wrote an affidavit explaining their contentions in lieu of having a hearing.  

The regulations provide that if additional evidence showing that the award should not be terminated is not received within that period, a final rating action will be taken and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  

Here, a July 2006 rating decision concluded that CUE was found to exist in the July 2005 rating decision and the appellant did not submit evidence establishing that severance was not warranted.  She was advised of this decision in a letter dated July 19, 2006.   Entitlement to death benefits under 38 C.F.R. § 1151 was terminated as of October 1, 2006, which was the first day of the month following 60 days of the notice letter.

Thus, the RO correctly informed the appellant of the proposed termination of benefits, gave her an appropriate amount of time to respond and an opportunity to have a hearing on the issue of the propriety of severance, and implemented severance with discontinuance of benefits at the appropriate date.  All the due process procedures contained in 38 C.F.R. § 3.105(d) were followed.  The issue, then, is having followed the procedures, was the severance warranted?  

Was the decision to grant DIC based on 38 U.S.C.A. § 1151 CUE.

As noted, the RO initially granted DIC under 38 U.S.C.A. § 1151.  To terminate such a decision, it must be shown that the error was clearly and unmistakably erroneous.  The JMR correctly explained that CUE is the type of error of fact or law that compels the conclusion that reasonable minds could not differ and the results would have been manifestly different, but for the error.  See Graves v. Brown, 6 Vet. App. 166, 170 (1994).  Errors that are CUE must be "undebatable."  Id.  Moreover, VA bears the burden of establishing that CUE existed.  See Allen v. Nicholson, 21 Vet. App. 54, 58 (2007). 

The appellant in her June 2012 brief argued that it was not shown that the July 2005 rating decision: 1) committed an error; 2) that the error was undebatable; 3) that the error was outcome determinative; and 4) that this undebatable, outcome-determinative error was the sort of error, which had it not been made would have manifestly changed the outcome at the time it was made.  The brief asserted that the July 2006 rating decision did not pass any of these tests, and argued that the Board should reverse that rating decision.

With this onerous standard in mind, the Board will turn to the controlling regulations in this case.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or

(B) an event not reasonably foreseeable.  

38 U.S.C.A. § 1701(3) defines the term "facilities of the Department" for the purposes of Chapter 17, and subsection (A) of that provision refers only to "facilities over which the Secretary has direct jurisdiction."  Thus, compensation under 38 U.S.C.A. § 1151 is specifically limited to hospital care, medical or surgical treatment, or examination furnished at "facilities over which the Secretary has direct jurisdiction," and does not extend to facilities identified under subsections (B) and (C) of 38 U.S.C.A. § 1701(3), which include Government facilities for which the Secretary contracts; and public or private facilities at which the Secretary provides recreational activities for patients receiving care under 38 U.S.C.A. § 1710.

Effective September 2, 2004, 38 C.F.R. § 3.361 was promulgated for claims filed on or after October 1, 1997, such as this appellant's claim.  The provisions of 38 C.F.R. § 3.361(e) define Department employees and facilities: 

(1) A Department employee is an individual (i) who is appointed by the Department in the civil service under title 38, United States Code, or title 5, United States Code, as an employee as defined in 5 U.S.C.A. § 2105; (ii) who is engaged in furnishing hospital care, medical or surgical treatment, or examinations under authority of law; and (iii) whose day-to-day activities are subject to supervision by the Secretary of Veterans Affairs.  

(2) A Department facility is a facility over which the Secretary of Veterans Affairs has direct jurisdiction.

More importantly, 38 C.F.R. § 3.361(f) defines activities that are not hospital care, medical or surgical treatment, or examination furnished by a Department employee or in a Department facility.  Under 38 C.F.R. § 3.361(f), the following are not considered to be hospital care, medical or surgical treatment, or examination furnished by a Department employee or in a Department facility within the meaning of 38 U.S.C.A. § 1151(a): 

(1) hospital care or medical services furnished under a contract made under 38 U.S.C.A. 1703; 

(2)  nursing home care furnished under 38 U.S.C.A. § 1720; 

(3)  hospital care or medical services, including examination, provided under 38 U.S.C.A. § 8153 in a facility over which the Secretary does not have direct jurisdiction.

38 U.S.C.A. § 1720 pertains to transfers for nursing home care and adult day health care.  The provisions of 38 U.S.C.A. § 1720 provide, in pertinent part, that the Secretary may transfer to a non-Department nursing home, for care at the expense of the United States, a veteran who has been furnished care by the Secretary in a facility under the direct jurisdiction of the Secretary; and who the Secretary determines requires a protracted period of nursing home care which can be furnished in the non-Department nursing home.

The appellant is seeking compensation benefits under 38 U.S.C.A. § 1151 for the cause of the Veteran's death, which she contends was a result of a June 2005 fall at Delmar Gardens on the Green, a VA contract nursing home facility.  

VA treatment records and billing statements show that at the time of his death, the Veteran was receiving care at Delmar Gardens on the Green Nursing Home under the funding of VA contract.  This is not disputed.

The appellant contends in numerous lay statements that the cause of the Veteran's death was a fall he sustained at the VA contracted nursing home, Delmar Gardens on the Green, and she believes that because VA was ineffective in supervising the medical care that was provided to the Veteran she should be entitled to benefits under 38 U.S.C.A. § 1151.  The Veteran's representative echoed these arguments in her June 2012 brief, arguing that a finding had been made that VA was secondarily responsible for failing to adequately supervise the Veteran's care.

However, the Board need not resolve the issue of whether the Veteran's death was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the nursing home facility furnishing the Veteran's care or in VA in supervising such care; as both care and lack of care provided by a facility over which VA lacks direct jurisdiction are specifically excluded from coverage under 38 U.S.C.A. § 1151.  See 38 C.F.R. § 3.361(f).  

As will be discussed, the Board ultimately concludes that the VA contracted nursing home care does not meet the definition in the regulations of "care provided by a VA employee or in a VA facility" as contemplated by 38 U.S.C.A. § 1151.

The appellant has written on numerous occasions arguing that VA should be held accountable under 38 U.S.C.A. § 1151.  Her theory is that while the Veteran was transferred to the nursing home, VA continued to care for him and supervised his care.  Additionally in a brief to the Court, the appellant's attorney argued that 38 U.S.C.A. § 1151(a)(1) essentially allows for an § 1151 claim to be granted when the death was caused either by a Department employee (providing hospital care, medical or surgical treatment, or examination) or when it occurs in a Department facility. 

The Board has considered this argument, but finds that it is ultimately without merit.  38 C.F.R. § 3.361 does define a VA employee as an individual (i) who is appointed by the Department in the civil service under title 38, United States Code, or title 5, United States Code, as an employee as defined in 5 U.S.C.A. § 2105; (ii) who is engaged in furnishing hospital care, medical or surgical treatment, or examinations under authority of law; and (iii) whose day-to-day activities are subject to supervision by the Secretary of Veterans Affairs.  

From this definition, the appellant made the leap that because VA did consult and periodically monitor Delmar on the Green that such activities would constitute "furnishing hospital care, medical or surgical treatment, or examinations".  When taken in isolation, such a definition appears to fit the care provided to the Veteran in that VA did periodically monitor the care being provided to the Veteran and authorized payment for treatment such as physical therapy.  However, subsections of statutes cannot be read in isolation, and in this case the plain language of 38 C.F.R. § 3.361(f) entirely moots the appellant's argument.

Specifically, 38 C.F.R. § 3.361(f) provides with emphasis added that activities that are NOT hospital care, medical or surgical treatment, or examination furnished by a Department employee OR in a Department facility within the meaning of 38 U.S.C.A. § 1151(a): 

(1)  hospital care or medical services furnished under a contract made under 38 U.S.C.A. 1703; 

(2)  nursing home care furnished under 38 U.S.C.A. § 1720; 

(3)  hospital care or medical services, including examination, provided under 38 U.S.C.A. § 8153 in a facility over which the Secretary does not have direct jurisdiction.
As such, because the Veteran's care is captured under 38 C.F.R. § 3.361(f), such care is exempted from the purview of § 1151.  This is not to say that there were no other avenues of recovery available to the appellant.  However, as a matter of law § 1151 is not, and was not, such an avenue. 

In this case, the initial rating decision in July 2005 granted the appellant's claim.  However, as detailed above, such a grant was clearly and unmistakably contrary to the law, for that reason, the appellant's benefits were discontinued.  Although the Board is sympathetic to her financial situation - and to the confusion that clearly resulted when the RO rectified its error - the Board emphasizes that compensation is awarded under the provisions of 38 U.S.C.A. § 1151 for a qualifying death of a veteran if death was caused by hospital care, medical or surgical treatment, or examination furnished either by a Department employee or in a Department facility as defined in section 1701(3)(A).  That is simply not the situation here.  

38 U.S.C.A. § 1701(3)(A) refers only to "facilities over which the Secretary has direct jurisdiction."  Thus, compensation under 38 U.S.C.A. § 1151 does not extend to care at facilities identified under subsections (B) and (C) of 38 U.S.C.A. § 1701(3), which include Government facilities for which the Secretary contracts; and public or private facilities at which the Secretary provides recreational activities for patients receiving care under 38 U.S.C.A. § 1710.

Furthermore, 38 C.F.R. § 3.361(f) clearly states that "hospital care or medical services furnished under a contract made under 38 U.S.C.A. 1703" and "nursing home care furnished under 38 U.S.C.A. § 1720" are not hospital care, medical or surgical treatment, or examination furnished by a Department employee or in a Department facility within the meaning of 38 U.S.C.A. § 1151(a).  

Therefore, while VA contracted with the nursing home, and even monitored the care that was being provided, the care provided at Delmar Gardens on the Green in June 2005 was on a contract basis with VA, and treatment at a facility of this kind is specifically excluded from consideration as a basis for awarding compensation benefits under the provisions of 38 U.S.C.A. § 1151.

The appellant argued that the Veteran was placed in the nursing home for follow-up treatment on a short-term basis, with all of his care to allegedly be administered by VA as if he was in a VA department facility, but she stated that the Veteran never received any actual treatment from VA.  Moreover, she contends that Delmar Gardens was not allowed to provide any medical treatment under the contract arrangement with VA, unless VA approved the treatment.  She added that the Veteran was only a resident of the nursing home because VA did not have a facility where he could receive his treatment.  However, a review of the medical records suggests that VA periodically reviewed the treatment that the Veteran was receiving and approved the services he was being provided, but did not exercise direct jurisdiction over the facility.

Although the Board is sympathetic toward the appellant, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).
 
As noted, clear and unmistakable error requires a finding that a rating decision committed an error that was undebatable.  Here, the governing regulations specifically exclude the treatment provided at a VA contracted nursing home, even when supervised by VA, from coverage under 38 U.S.C.A. § 1151.  As such, to grant DIC based on 1151 for treatment provided at a facility which was specifically excluded from coverage under 1151 constitutes an undebatable error.  In essence, to grant the award of a benefit when such benefit is precluded by law is clearly and unmistakably erroneous.  

While the appellant's attorney argued to the court that § 1151 should apply, this argument was clearly based on a reading of only select sections of 38 C.F.R. § 3.361; and when § 3.361 is read in its totality, the Board believes that reasonable minds would not differ on the result, as 3.361(f) very clearly excludes the Veteran's situation from coverage under § 1151.  This error is also clearly outcome-determinative, and manifestly changed the outcome of the claim, since it led to the grant of DIC benefits which were specifically prohibited by law.  As such, the error made in the July 2005 rating decision was undebatable based on the evidence of record, and VA has met its burden of establishing that CUE existed.  See  Allen v. Nicholson, 21 Vet. App. 54, 58 (2007). 

In summary, for the reasons and bases set forth above, the Board finds that the RO followed the required procedures for severing service connection and that the RO properly concluded that compensation benefits are not available in this case under 38 U.S.C.A. § 1151 for death caused by medical services furnished to the Veteran under a contract for nursing home care at a non-VA facility.  Therefore the grant of DIC benefits was properly terminated.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Concerning the severance of service connection, there are regulatory duties to notify in addition to those required by the VCAA.  Those duties were described above, as found at 38 C.F.R. § 3.105(d), and, as discussed above, those notification duties were met here, via a November 2005 letter.  That letter advised her that she could submit evidence showing severance was not warranted.  Although the RO did not, again, in connection with the proposal to sever, send the appellant a letter describing how to substantiate entitlement to benefits under section 1151, that oversight was not prejudicial to the appellant since such notice had been provided just a few months earlier.  That is, a letter was sent to her in July 2005 letter informing the appellant of the evidence necessary to substantiate her claim for DIC benefits under 38  U.S.C.A. § 1151.  

It is questionable, though, whether there is any VCAA duty to notify in this case.  That is because the underlying claim failed - and service connection was therefore severed - as a matter of law (i.e., whether the Veteran's care was by VA).  Where a claim is denied as a matter of law, there is no additional evidence that could substantiate the claim, since it has no merit under the law.  Furthermore, concerning the aspect of whether the 2005 decision was clearly and unmistakably erroneous, a CUE claim must be based on the record and law that existed at the time of the prior adjudication in question, and the VCAA is not applicable.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Regardless, the RO followed the notification procedures specific to severance of service connection and the appellant had been notified of the criteria to establish entitlement to benefits under section 1151.  

As for the duty to assist, the Veteran's service medical records, certificate of death, terminal hospital records, VA and private treatment records, and various statements from the appellant in support of her claim have been associated with the claims file.  VA has provided the appellant with every opportunity to submit evidence and arguments in support of her claim, and to respond to VA notices.  The appellant and her representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  

As described, VA has satisfied any duties to notify and assist which are applicable to this case, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

The appellant's claim that VA improperly terminated the appellant's Dependency and Indemnity Compensation benefits under the provisions of 38 U.S.C.A. § 1151 is denied.


____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


